Citation Nr: 0113579	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for hearing loss.

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1971 to March 1973.

In an October 1999 rating decision, the veteran was granted 
service connection for bilateral hearing loss and tinnitus by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  A noncompensable disability rating was 
assigned for the service-connected bilateral hearing loss and 
a 10 percent disability rating was assigned for tinnitus, 
each effective from November 30, 1998.  The veteran disagreed 
with the assigned disability ratings and subsequently 
perfected an appeal.

In his substantive appeal (VA Form 9), the veteran requested 
a personal hearing before a traveling member of the Board of 
Veterans' Appeals (the Board) at the RO in Lincoln, Nebraska.  
He subsequently withdrew that request.

During the course of this appeal, the veteran has relocated 
to Oklahoma, and his case is now within the jurisdiction of 
the VA RO in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran has moderate to severe hearing loss in the 
right ear, and mild to moderately severe hearing loss in the 
left ear; in September 1999, the veteran's average pure tone 
decibel loss in the right ear was 48 and in the left ear was 
39, with speech recognition ability of 92 percent in the 
right ear, and of 94 percent in the left ear. 

2.   The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss so as to render impractical the 
application of the regular schedular standards. 

3.   The veteran's service-connected tinnitus is manifested 
by constant, high-pitched ringing in both ears.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
tinnitus so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100 (effective June 10, 1999). 

2.   The criteria for an increased disability rating for 
bilateral hearing loss on an extra-schedular basis have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) 
(2000).

3.  The criteria for a 10 percent evaluation for service-
connected tinnitus have been met.  This is the maximum 
evaluation for tinnitus under the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.87a, Diagnostic Code 6260 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).

4.  The criteria for an increased disability rating for 
tinnitus on an extra-schedular basis have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected hearing loss and tinnitus.  In essence, he 
seeks extraschedular ratings based on his contention that his 
service-connected hearing deficits adversely impact his 
ability to perform his chosen occupation as a physician's 
assistant.

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issues.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities. 

Because the veteran's claims have been in continuous 
appellate status since their original assignment of service 
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). 


Schedular criteria for bilateral hearing loss

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule for rating disabilities, 38 C.F.R. Part 4, 
was amended with regard to evaluating hearing impairment and 
other diseases of the ear.  64 Fed. Reg. 25208, 25209 (1999) 
[codified at 38 C.F.R. §§ 4.85-4.87].  The United States 
Court of Appeals for Veterans Claims [the Court] has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  See also VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000).

The pertinent regulations do not contain any substantive 
changes that affect this  case, but add certain provisions 
that were already the practice of VA.  38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed. 

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. § 
4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998); see also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

Also under both the new and old regulations, an examination 
for hearing impairment is to be performed using both a 
controlled speech discrimination test and a pure tone 
audiometry test.  38 C.F.R. § 4.85(a) (1998); 38 C.F.R. § 
4.85(a) (2000).  In the absence of a speech discrimination 
test, the regulations allow for numeric designations ranging 
from Level I to Level XI to be based only upon puretone 
averages.  However, numeric designations based solely upon 
puretone averages are to be used only when an examiner 
certifies that the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2000).  An exception applies 
under the new regulations, which allow for a rating 
specialist to determine the numeric designations based solely 
upon puretone averages when the puretone averages at each of 
the four specific frequencies is 55 decibels or more, 
regardless of whether an examiner has certified that the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.86(a) (2000).


Schedular criteria for tinnitus

Under the current schedular criteria, Diagnostic Code 6260, a 
10 percent evaluation is warranted for tinnitus that is 
recurrent.  The maximum disability rating available under 
this code is 10 percent.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (2000).

Under the former criteria for tinnitus, a 10 percent 
evaluation for was warranted where tinnitus was persistent 
and a symptom of acoustic trauma.  Ten percent was the 
maximum disability rating provided.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

Extraschedular ratings

In determining disability ratings, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 [the Board 
may deny extraschedular ratings, provided that the RO has 
fully adjudicated the issue and followed appropriate 
appellate procedure].  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321(b). 

The Board notes that the Lincoln RO, in the June 2000 
Statement of the Case, indicated that an extraschedular 
evaluation was considered but that the veteran's disability 
picture did not warrant referral to VA Central Office.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) with respect to both hearing loss and 
tinnitus.

Factual background

Medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

As noted in the Introduction, the veteran served in the 
United States Army from  
 March 1971 to March 1973.  His DD Form 214 indicates that he 
was trained as a light artillery crewman and was assigned to 
an artillery unit.

The veteran's December 1970 induction physical examination 
included audiology testing, the results of which were as 
follows: 




HERTZ



500
1000
2000
4000
Average
RIGHT
30
10
15
65
-
LEFT
10
10
15
20
-

He received a PULHES profile of 1,1,1,2,1 and 1, 
respectively.  [The Board observes that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the appellant on a scale of 1 (high level of fitness) to 4
(a medical condition or physical defect which is below the 
level of medical fitness for retention in the military 
service).  The "P" stands for "physical capacity or stamina;" 
the "U' indicates "upper extremities;" the "L" is indicative 
of the "lower extremities;" the "H" reflects the state of the 
appellant's "hearing and ear;" the "E" is indicative of the 
appellant's eyes; and the "S" stands for psychiatric 
condition.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).].

In a report of medical history completed in conjunction with 
his separation physical examination in November 1972, the 
veteran reported experiencing hearing loss.  Audiometric 
testing resulted in the following findings:





HERTZ



500
1000
2000
4000
Average
RIGHT
20
5
15
70
-
LEFT
15
5
20
35
-

The veteran was referred for an audiology consultation, which 
was completed in December 1972.  The diagnosis was bilateral 
high frequency sensorineural hearing loss.  The veteran was 
cleared for separation with an H-2 profile.  It was suggested 
that he avoid noisy environments.

On VA audiology evaluation in April 1974, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
Average
RIGHT
0
0
10
70

LEFT
0
0
5
20


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

Later in April 1974, the veteran's claim of entitlement to 
service connection for bilateral hearing loss was denied 
because according to the rating board his disability 
preexisted service and was not aggravated by service.  There 
is no pertinent medical evidence for a number of years 
thereafter. 

The veteran filed a claim of entitlement to service 
connection for hearing loss and tinnitus on November 30, 
1998.

Of record is a report of a January 1999 private audiology 
examination of the veteran by T.A.F., M.A., CCC-A.  The 
veteran complained of long-standing hearing loss and 
tinnitus, which he attributed to exposure to artillery fire 
during service.  He indicated that he currently worked as a 
physician's assistant.  He described his tinnitus as a 
constant, high-pitched whistle.  He reported reduced word 
recognition due to his hearing loss and tinnitus.  After 
testing, Mr. F.'s impressions were that the veteran had mild 
sloping to severe sensorineural hearing loss in his right ear 
above 1,500 Hz and mild sloping to moderate sensorineural 
hearing loss above 1,500 Hz in the left ear.  He had normal 
ability to hear soft speech in quiet, with good word 
recognition in both ears [word recognition was 96% in each 
ear].  According to Mr. F., the veteran described a moderate 
level of tinnitus.  Mr. F. noted that the veteran's line of 
work involved clinical listening, and that the veteran's 
hearing loss symptoms involved a lack of hearing higher 
frequency soft consonants.  Mr. F. recommended that the 
veteran try using hearing aids.

On VA audiology evaluation in September 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
45
65
70
48
LEFT
10 
35
55
55
39

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  

The examiner stated that the results of the test indicated 
that the veteran's hearing was within normal limits 
bilaterally through 1500 Hz.  There was a moderate to severe 
sensorineural hearing loss present from 2000-8000 Hz in the 
right ear and a mild to moderately severe sensorineural 
hearing loss from 2000-8000 Hz in the left ear.  Word 
recognition was described as good to excellent.  In an 
accompanying tinnitus questionnaire, the veteran stated that 
he experienced constant, high-pitched ringing in both ears, 
which was more noticeable in a quiet environment. 

As noted in the Introduction above, the veteran was granted 
service connection for bilateral hearing loss and tinnitus in 
an October 1999 rating decision.  A noncompensable disability 
rating was assigned for the service-connected bilateral 
hearing loss and a 10 percent disability rating was assigned 
for tinnitus, each effective from November 30, 1998.  

The veteran's medical records were reviewed by a VA 
audiologist in February 2000.  In addition, the veteran's 
statements concerning difficulties he was having with his 
hearing were considered by the reviewing audiologist.  The 
audiologist indicated that the veteran had a moderate to 
moderately severe hearing loss in the right ear from 2000-
4000 Hz and a mild to moderate loss from 2000-4000 Hz in the 
left ear.     

The examining audiologist went on to state that the hearing 
loss which the veteran had "would create certain 
difficulties for a veteran such as he has indicated."  
According to the reviewing audiologist, it was not possible 
for current methodology to specifically determine how such a 
disability would affect an individual in a particular 
occupation such as physician's assistant.  The audiologist 
indicated that the veteran could benefit from amplification.

The veteran's contentions

In an August 1999 statement, the veteran indicated that his 
bilateral hearing loss and tinnitus had impeded his ability 
to practice medicine as a physician's assistant, particularly 
pediatrics or cardiology.  He asserted that his service-
connected disabilities might prevent him from practicing 
medicine in the near future.

In a November 1999 statement, the veteran argued that he was 
severely handicapped in his chosen profession as a 
physician's assistant because of his service-connected 
disabilities.  He explained that his difficulty with hearing 
impaired his ability to properly diagnose his patients and 
that he was consequently susceptible to lawsuits.  He also 
indicated that he experienced problems with conversations in 
noisy settings.  

In a July 2000 statement, the veteran added that he would 
follow up on using amplification devices, but he maintained 
that such devices would not improve his hearing, and in fact 
might worsen the impairment caused by his disabilities.

Analysis

Initial considerations - duty to assist/standard of review

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See the Veterans Claims 
Assistance Act of 2000, Public Law 106-475 (November 9, 
2000); 114 Stat. 2096 [to be codified at 38 U.S.C. § 5103A].  
The record in this case reflects that the veteran has 
undergone several evaluations of his service-connected 
bilateral hearing loss, most recently in September 1999.  The 
veteran has not referred to any other evidence which is 
pertinent to his claim and which has not been obtained.  The 
Board believes that there is ample medical and other evidence 
of record to adjudicate this claim.  In addition, the veteran 
and his representative have been given ample opportunity to 
present evidence and argument in support of the claim.  
Accordingly, the Board concludes that VA's  statutory duty to 
assist the veteran in the development of his claim has been 
satisfied.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

1.  Entitlement to an increased (compensable) disability 
rating for hearing loss.

Schedular evaluation

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the September 1999 VA examination yields a 
numerical category designation of I for the right ear [from 
42 to 49 percent average pure tone decibel hearing loss, with 
between 92 and 100 percent of speech discrimination], and I 
for the left ear [up to 41 percent average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination].  Entering the category designations for both 
ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.  

As noted previously, the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  While the criteria found at 
38 C.F.R. § 4.85 at TABLE VI and TABLE VII remain unchanged, 
the new criteria provide that TABLE VIA (which does not 
require the use of speech recognition ability scores) may be 
used (if to the advantage of the veteran) in situations where 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Since, as described above, neither of those conditions apply 
in the veteran's case, rating his disability under the new 
criteria would not result in a change in the evaluation.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Extraschedular evaluation

Although the veteran contends that he is entitled to an 
extra-schedular evaluation because his hearing loss impedes 
his ability to function as a physician's assistant, the Board 
is unable to identify any factors associated with his hearing 
loss which may be considered to be exceptional or unusual.  
In essence, the veteran alleges that his hearing loss 
effectively precludes his ability to evaluate pediatric and 
cardiology patients, and impedes his ability to evaluate 
patients with other types of disabilities.  He argues that 
his bilateral hearing loss is particularly devastating to him 
because of his chosen career as a physician's assistant.  The 
Board notes, however, that the veteran has not adduced any 
evidence, such as statements by his employer, supportive of 
his assertions that his bilateral hearing loss has interfered 
significantly with his employment.  

There is no indication of frequent hospitalization for this 
disability, or for that matter any hospitalization, and the 
veteran does not so contend.  

On a clinical level, the record reflects that while the 
veteran essentially contends that he experiences difficulty 
with understanding what his patients are saying, he has 
consistently demonstrated speech discrimination scores of at 
least 92 percent in each ear.

The Board acknowledges the veteran's contention that his 
hearing loss renders him more susceptible to lawsuits than 
other persons because he works in the medical profession.  
The Board points out, however, that VA's system of 
compensation for service-connected disabilities is not 
designed to compensate a veteran for every conceivable harm 
which may result from a service-connected disability.  See, 
e.g. 38 C.F.R. § 3.321(a), 4.1 (2000); Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); see also Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994) [the degree of impairment resulting from 
a disability involves a factual determination of the current 
severity of the disability].  This aspect of the veteran's 
presentation therefore cannot be considered in assigning a 
disability rating.  


In addition, the Board finds the veteran's contention that 
his position as a physician's assistant somehow takes the 
impact of his bilateral hearing loss out of the norm to be 
unpersuasive.  Most if not all occupations require hearing 
ability, and the Board is not convinced that the veteran's 
chosen field, although doubtless significant to the public 
good, requires more acute hearing than many others.  
Moreover, and significantly in the opinion of the Board, the 
record reflects that the veteran has been advised on at least 
one occasion to use amplification, i.e. hearing aids, but 
that he has failed to do so, at least as of July 2000.  The 
veteran has explained that in his opinion, in contrast to the 
opinions of his own private audiologist and the February 2000 
VA audiologist, his hearing loss would not be alleviated by 
the use of hearing aids, but might actually become worse with 
the use of hearing amplification.  However, while the Board 
has carefully considered the veteran's own opinions as 
expressed in the evidence of record, it does not appear that 
he possesses medical expertise in the field of audiology 
which sufficient to render an opinion which carries more 
weight than a specialist in that field.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997).  In addition, his perspective 
may certainly be affected when rendering an opinion about his 
own medical condition.  See Pond v. West, 12 Vet. App. 341, 
346 (1999).  
 
In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for bilateral hearing 
loss. 


2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.

Schedular evaluation

As noted before, a 10 percent evaluation is the maximum 
schedular evaluation for tinnitus under either the old or the 
new schedular criteria.  38 C.F.R. § 4.87a, Diagnostic Code 
6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000).  
Accordingly, an evaluation greater than 10 percent for the 
veteran's tinnitus is not warranted.  Whether the veteran is 
entitled to an evaluation greater than 10 percent for 
tinnitus on an extraschedular basis is discussed below.

Extraschedular evaluation

As noted previously, the veteran essentially claims 
entitlement to an extraschedular evaluation because his 
hearing impairment, including his tinnitus, impedes his 
ability to function as a physician's assistant.  As with the 
veteran's bilateral hearing loss, however, the Board is 
unable to identify any factors associated with his tinnitus 
which may be considered to be exceptional or unusual.  The 
veteran has not adduced any evidence supportive of his 
assertions that his tinnitus has interfered significantly 
with his employment.  

Moreover, the Board points out that the 10 percent evaluation 
for tinnitus currently received by the veteran acknowledges 
that this impairment causes some interference with 
employment.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
There is no evidence on file indicating that his disability 
has interfered with his employment as a physician's assistant 
to a degree greater than that contemplated by the regular 
schedular standards.

With respect to the veteran's contention that his tinnitus 
has a greater impact on him because of his position as a 
physician's assistant, as discussed before, the Board finds 
the veteran's argument unpersuasive, both because VA's system 
of compensation for service-connected disabilities is not 
designed to compensate a veteran for every conceivable harm, 
however unlikely, which may result from a service-connected 
disability, and also because the veteran has demonstrated an 
unwillingness to take recommended measures to alleviate the 
severity of his disability, such as wearing hearing aids. 

The Board also finds that the record does not demonstrate 
that the veteran has required frequent periods of 
hospitalizations for his service-connected tinnitus.

In sum, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.   
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for 
tinnitus is not warranted. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

In this case, the appellant has been awarded a noncompensable 
disability rating for his service-connected bilateral hearing 
loss and a 10 percent disability rating for service-connected 
tinnitus, effective from November 30, 1998, the date of 
filing of his original claim of entitlement to service 
connection.  There is no evidence that at any time thereafter 
either service-connected disability was worse that is 
contemplated by the currently assigned disability ratings. 
The evidence covering that period, which has been reported in 
detail above, appears to be consistent as to the level of 
disability.  The evidence therefore does not support the 
assignment of a higher disability rating under either the 
current or the former schedular criteria.


ORDER

Entitlement to an increased (compensable) disability rating 
for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for tinnitus is denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

